Matter of Bazzano v Pollokoff (2021 NY Slip Op 01615)





Matter of Bazzano v Pollokoff


2021 NY Slip Op 01615


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


264 CAF 19-01697

[*1]IN THE MATTER OF ELLIOTT ALLEN BAZZANO, PETITIONER-RESPONDENT,
vEMILY POLLOKOFF, RESPONDENT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (DANIELLE K. BLACKABY OF COUNSEL), FOR RESPONDENT-APPELLANT.
DYER LAW OFFICES, P.C., SYRACUSE (ANDREA M. FERRO OF COUNSEL), FOR PETITIONER-RESPONDENT. 
BETH A. LOCKHART, NORTH SYRACUSE, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Onondaga County (Salvatore A. Pavone, R.), entered July 29, 2019 in a proceeding pursuant to Family Court Act article 6. The order, among other things, adjudged that petitioner's residence be considered the subject childrens' address for school enrollment purposes and that the subject children are to be immediately enrolled in and continue to attend public school in the Fayetteville - Manlius School District. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court